1-Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030099718 to Second Burrell in view of WO 2010/083040A1 to Pierce is maintained for the reasons of record.
Applicant argues that the primary goal of Second Burrell is to manufacture, by using PVD techniques, a structurally defective, thin metallic film on various substrates.  The mechanical grinding process step to make nanoparticles is well known as “Top-Down” approach.  Second Burrell teaches that silver nanoparticles must have sufficient atomic disorder so that the nanoparticles are thermodynamically and energetically unstable, causing the nanoparticles to dissolve and release atoms, ions, molecules or clusters of silver.  Thus, the Examples of Second Burrell teach that silver prima facie case of obviousness, and therefore renders the 103 rejection inappropriate.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that the examiner’s full faith to the enablement of Second Burrell needs to include the teachings at paragraphs 29 and 144 of Second Burrell, the examiner’s response is that applicant has not made an argument in the current reply that these sections are not enabled.  The teaching at paragraph 29 of Second Burrell is fully enabled:
“Solutions of the antimicrobial or noble metals may lose some activity with aging and are thus either stabilized or generated fresh for administration. Alternatively, the antimicrobial or noble metals may be packaged for convenient solution generation, for instance in a pervious membrane such as a tea bag-type infusers. Other two part systems or two phase may be used in which the metal coating or powder is separated from any liquid carrier or hydrating agents, for example packaging the components in kit form, with the antimicrobial metal being provided in dissolving capsules, as a coating on the inside of vials or containers, on substrates such as dressings, separated by a membrane which can be perforated, or in a separate container from the carrier etc.”
The teaching at paragraph 144 of Second Burrell is fully enabled:
“Solutions and formulations of the antimicrobial metals may lose some activity with aging and are thus either stabilized or generated fresh for administration. Alternatively, the antimicrobial metals may be packaged for convenient solution generation, for instance as tea bag-type infusers. Other two part or two phase systems may be used in which the nanocrystalline metal is separated from the water or alcohol-based electrolyte, for example in a multicomponent kit form, as set out herein.”
The examiner recognizes that Second Burrell teaches new uses of crystalline antimicrobial metals, formed with atomic disorder, including efficacy against microbes associated with infections of mucosal membranes, and reduction of inflammation of mucosal membranes (Second Burrell, paragraph 7).  This teaching does not impact the reasons for the obviousness rejection against the present claims, which are based on an improved method of making for the formulation of Second Burrell.  Regarding applicant’s argument that Second Burrell favors a top-down approach, the examiner’s response is that the artisan would not read the reference as applicant has.  Second Burrell doesn’t limit the method of making, but teaches that its nanocrystalline powder may be prepared by a variety of techniques (paragraphs 33 and 117-128).  The artisan, in reading this teaching, would search the art for appropriate methods of making gold-platinum bi-metallic nanocrystals suspended in an aqueous suspension, and find Pierce, which teaches methods of making gold-platinum bi-metallic nanocrystals suspended in an aqueous suspension and varying the zeta potential using processing aids, such method allows for control of the concentration, size, and shape of the nanocrystal (page 2, line 28 to page 3, line 9; page 14, line 18 to page 15, line 28; page 38, lines 19-34; page 39, lines 3-18; Table 15).    The artisan would have found it obvious, in light of these teachings, to prepare the nanocrystalline powder of Second Burrell by the method of Pierce to control the concentration, size, and shape of the nanocrystal suspension.  Regarding applicant’s argument that the method of Second Burrell and Pierce are not combinable on the grounds that the nanocrystals of Second Burrell are unstable, the examiner’s response is that Burrell desires that its formulation be stable for administration (paragraphs 144 and 162), and to this end, teaches incorporation of stabilizing agents (paragraph 141, 155).  Burrell thus desires stability in its nanocrystals, which gives the artisan more, not less, motivation to prepare the nanocrystals of Burrell with the method of Pierce to form stable nanocrystals.  When Pierce discusses particle stability, it’s not talking about lack of atomic disorder.  It’s talking about whether or not stability exists between a dispersed particle in a dispersion medium (page 130, lines 33-35; page 150, lines 9-10), so that the particles are stable enough for incorporation into a suspension for administration (page 93, lines 8-12).  This is the identical aim of Second Burrell (paragraphs 141, 144, 155, and 162).  Second Burrell doesn’t limit the method of making, but teaches that its nanocrystalline powder may be prepared by a variety of techniques (paragraphs 33 and 117-128).  The artisan, in reading this teaching, would search the art for appropriate methods of making gold-platinum bi-metallic nanocrystals suspended in an aqueous suspension, and find Pierce and prepare the nanocrystalline powder of Second Burrell by the method of Pierce to control the concentration, size, and shape of the nanocrystal suspension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 16, 2021